Citation Nr: 0927092	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-06 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility on August 9, 2006.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision issued by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York, which denied payment for services 
rendered at Strong Memorial Hospital and Cardiology Clinical 
Group on August 9, 2006.

The appeal is REMANDED to the Veteran's Health Administration 
(VHA) VAMC in Canandaigua, New York.  VA will notify the 
appellant if further action is required.

REMAND

The Veteran seeks reimbursement of private health care costs 
incurred at Strong Memorial Hospital and Cardiology Clinical 
Group on August 9, 2006.  The Veteran contends that a VA 
physician referred him to a private cardiologist, whom he saw 
on August 9, 2006, and incurred the costs in question.

The Veteran's claims file reveals that his service-connected 
disabilities include posttraumatic stress disorder (PTSD), 
rated 100 percent disabling, and acne, rated 10 percent 
disabling.  The Veteran was found to have a permanent and 
total service-connected disability in a January 1998 rating 
decision.

A VA Form 21-22 Appointment of Veterans Service Organization 
as Claimant's Representative dated in August 1997 shows that 
the Veteran appointed the New York State Division of Veterans 
Affairs (NYSDVA) as his representative.  It appears that 
NYSDVA was not included in the Veteran's current appeal. 
Specifically, NYSDVA was not sent a copy of the November 2006 
statement of the case.  Governing regulations provide that an 
appellant will be accorded full right to representation in 
all stages of his appeal.  38 C.F.R. § 20.600.  Such has not 
been done in this case, and the VAMC must notify the 
Veteran's representative of his appeal and provide an 
opportunity to assist him with his appeal.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, VA must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the Veteran received.  See 38 U.S.C.A. § 1703(a); 
see also 38 C.F.R. § 17.54.  This is a factual, not a 
medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).  On remand, the VAMC should determine whether VA gave 
prior authorization for the treatment received on August 9, 
2006.

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The first statute 
applies to veterans either service connected for at least one 
disability at the time they sought treatment or who were 
participants in a vocational rehabilitation program.  

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed 
via legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § __, 122 Stat. 4110, __ (2008).  
Specifically, the change of interest is that the word "shall" 
in the first sentence, replaced the word "may."  This made 
the payment or reimbursement by VA of treatment non- 
discretionary, if the veteran satisfied the requirements for 
such payment.  That is, under the version of § 1725 in effect 
prior to October 10, 2008, payment of such medical expenses 
was not mandatory even if all conditions for the payment were 
met.  Under both versions, the conditions set out in the 
remainder of the statute must be met in order for VA to make 
payment or reimbursement.  While the provisions became 
effective when the law was signed on October 10, 2008, there 
was no specific effective date or applicability date 
indicated for the provision.  There is a general presumption 
against the retroactive effect of new statutes.  Landgraf v. 
USI Film Products, 511 U.S. 244 (1994).

A "medical emergency" is a medical question best answered 
by a physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).

The Canandaigua, New York, VAMC denied the Veteran's claim in 
its October 2006 decision on the basis of "no VA referral."  
In its November 2006 statement of the case, the VAMC denied 
the Veteran's claim on the basis that the care was non-
emergent and the Veteran had no referral from VA.  

The Veteran's private medical records relating to the August 
9, 2006 treatment are not of record.  Medical bills from 
Strong Hospital and Cardiology Clinical Group were received 
by the VAMC in August 2006, and note that a sum of money was 
due for what appears to be various tests and an office 
consultation on August 9, 2006.  The bills note that the 
Veteran was insured by VA.

The claim file does not contain records necessary to 
determine whether the treatment received by the Veteran on 
August 9, 2006, was rendered for a medical emergency or 
whether VA or other Federal facilities were feasibly 
available and, if so, whether an attempt to use them would 
have been reasonable, sound, wise, or practical.  See 
38 U.S.C.A. §§ 1725, 1728.  The VAMC should attempt to obtain 
pertinent VA and private medical records pertaining to the 
treatment in question, as well as a medical expert opinion 
regarding whether the Veteran's medical condition at the time 
he sought treatment was or was not emergent.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should determine whether VA 
gave prior authorization for the private 
medical treatment received on August 9, 
2006.

2.  Send the Veteran's representative, 
NYSDVA, a copy of the October 2006 denial 
letter and November 2006 statement of the 
case and provide NYSDVA with the 
opportunity to submit written argument and 
evidence.

3.  Take all necessary steps to obtain any 
other records necessary, whether they be 
private or public, including the Veteran's 
private treatment records from August 9, 
2006, and relevant VA medical records 
dated from June 2006 to September 2006.

4.  Thereafter, the claims file should be 
forwarded to an appropriate physician to 
address the following:

a.  Whether the treatment received on 
August 9, 2006 was for a medical 
emergency as reasonably viewed by a 
prudent lay person?  In this regard, was 
the treatment of such a nature that delay 
in obtaining the treatment would have 
been hazardous to life and health?

b.  If it is determined that the Veteran 
was treated for a medical emergency 
condition, the physician should state 
whether a VA facility was feasibly 
available.  In addressing this question, 
the physician should note whether the 
urgency of the Veteran's medical 
condition, the relative distance of the 
travel involved in obtaining adequate VA 
treatment or the nature of the treatment 
made it necessary or economically 
advisable to use Strong Hospital and 
Cardiology Clinical Group.  The physician 
should also address whether VA had the 
ability to provide immediate treatment, 
and if not, whether any delay in 
treatment would have had a negative 
impact on the Veteran's health.

A complete rationale for all opinions 
expressed should be given.

6.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the VAMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

